SUTTON, Justice.
This appeal is from the 41st District Court of El Paso County.
The appellee, as plaintiff, sued eight individuals, who are appellants here, wherein he sought and obtained a permanent injunction enjoining and restraining them each individually from operating any motor propelled passenger vehicle for the regular transportation of persons as passengers for compensation and hire over any public highway of this State between the City limits of the City of El Paso, Texas, and the towns of Ysleta, Socorro, San Elizario and Clint, Texas, and all intermediate points between each of said cities and towns, until and unless such defendants procure a certificate of convenience and necessity from the Railroad Commission of Texas. From that judgment this appeal is prosecuted.
Plaintiff alleged he was, and had been for many years, the owner of a Motor Bus Certificate of necessity and convenience authorizing him to operate a bus line between the cities and towns named above and with other appropriate allegations with respect to the operation of bus service between such points. He complained that the defendants were unlawfully and without authority operating motor propelled passenger vehicles as “jitneys” over the routes served by the plaintiff and over the highways of the State for compensation and hire, and as such were “common carriers” within the meaning of the applicable statutes, and otherwise alleged an infringement and violation of plaintiffs legal rights, unnecessary to detail.
The defendants specially denied all the material allegations of plaintiff’s petition, and specially pleaded they were operating taxi cab service within the corporate limits of the City of El Paso and the suburbs thereof, and were not subject to regulation by the Railroad Commission. They set up that the territory between the points here-inbefore mentioned were built up areas and for all practical purposes were one community composed of residents engaged in farming and occupations in the City of El Faso.
The trial court, without objection and exception, and without requested issues, submitted to the jury one special issue wherein the jury were asked if “the defendants operate their motor propelled vehicles wholly within the limits of the City of El Paso, Texas, and the suburbs thereof?” To this issue the jury answered “No.”
“Suburbs” was defined to mean “an outlying part of the city; or surrounding territory adjacent to the City.”
The Court in its judgment recites the findings of fact in substantial compliance with the claims of the plaintiff and concluded he was entitled to the relief sought under the facts and the law.
The defendants have numerous points but as we construe them they are all directed to but one end or conclusion and that they are operators of taxi services within the corporate limits of the City of El Paso and the suburbs thereof and come within the exception provided in Section 1(c), Art. 911a, Vernon’s Civil Statutes.
The testimony is it is eight miles from El Paso to Ysleta; nine miles-from Ysleta to Clint; likewise nine miles from Ysleta to San Elizario and two miles from Clint to San Elizario. The evidence discloses the territory between all the mentioned points is heavily populated but that rural, farming area intervenes between each of the points, hence the finding of the jury finds support in the evidence.
*500Likewise the findings made by the trial court are amply supported by the testimony. It was admitted the defendants each make numerous trips daily in passenger cars over the highways between the City of El Paso and the outlying towns and communities, hauling from one to six or more passengers for which they charged fees ranging from fifty cents each to two dollars, depending upon the load. They had been engaged in this business for many years, one as long as eighteen years. They maintained stands in both El Paso and Ysleta, but there is testimony in the Statement of Facts to the effect they made stands at various places in the smaller valley towns and picked up passengers along the way.
It is our conclusion they fall clearly within the provisions of Section 1 (c), Article 911a, supra, unless they are within the exception. We think they are not protected by the exception. Webster’s New International Dictionary defines a suburb to be:
“An outlying part of a city or town; a smaller place adjacent to a city.”
This meaning seems to be well and commonly understood. The City of El Paso, like any other city or town, is comprised of the urban inhabitants of one area within, or within and without the corporate limits. If the inhabitants of a larger municipality extend themselves so as to join up with, or make an adjoiner with, a smaller community whether incorporated or not the latter is said to be a suburb of the former, as it also the urban territory adjacent to an incorporated town or city. Under such definition and understanding communities separated by rural farming areas cannot be suburbs one of the other. The Supreme Court long ago attached much meaning to a town or city, saying the term carries with it the idea of a considerable aggregation of people living in close proximity. A town population is distinguished from a rural population, which is understood to signify a people scattered over the country, and engaged in agricultural pursuits, or some similar avocations, requiring a considerable territory for its support. A section of country so inhabited cannot be called a town, nor treated as a part of a town, without doing violence to the meaning ordinarily attached to that word. State ex rel. v. Eidson, 76 Tex. 302, 13 S.W. 263, 264, 7 L.R.A. 733. To the same substantial effect is the language found in the City of Denver v. Coulehan, 20 Colo. 471, 39 P. 425, 27 L.R.A. 751; the legal as well as the popular idea of a town or city in this country both by name and use is that of oneness, community, locality, vicinity; a collective body, not several bodies; collective body of inhabitants; that is, a body of people collected or gathered in one mass, not separated into distinct masses, and having a community of interests, because residents of the same place, not different places. So as to territorial extent, the idea of a city is one of unity, not of plurality; of compactness or continuity, not separation or segregation. So, we conclude the outlying towns and communities from necessity and common understanding cannot be suburbs or parts of the City of El Paso but are separate and apart from it.
We regard the judgment of the trial court as correct and it is affirmed.
McGILL, Justice.